The defendant was charged with using vulgar, obscene, and indecent language in and near a public place in a manner calculated to disturb and alarm the inhabitants thereof. He was tried and convicted, but from a ruling sustaining a motion in arrest of judgment the district attorney appealed. The defendant has moved to dismiss the appeal.
The prosecution is by information. It charges a violation of one of the several offenses denounced by Act 31 of 1886, the pertinent part of the penal clause of which is as follows:
  "* * * Shall be fined upon conviction thereof before any court of competent jurisdiction *Page 193 
not more than fifty dollars, and in default of payment thereof, shall be sentenced to not less than ten nor more than thirty days' imprisonment."
No appeal lies to this court in misdemeanor cases except where a fine exceeding $300 or imprisonment exceeding six months is actually imposed.
  "The appellate jurisdiction of the Supreme Court shall also extend to criminal cases on questions of law alone, whenever the penalty of death, or imprisonment at hard labor may be imposed; or where a fine exceeding three hundred dollars or imprisonment exceeding six months has been actually imposed." Article 7, § 10, Constitution of 1921.
In the case before us the extreme penalty prescribed by Act 31 of 1886 for a violation of its provisions is a fine of $50, or imprisonment not exceeding 30 days in default of the payment of the fine.
It is apparent that this court cannot entertain jurisdiction of this appeal. The appeal is therefore dismissed.